DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 30 November 2020 has been entered; claims 1, 7, 8, 10, 13-15, 19, 21, 22, 26, 28, 31, 33, 34, 37, 38, 44, and 45 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 6-7 of the Remarks, filed 30 November 2020, with respect to the rejection of the claims under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of the claims under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments with respect to Pages 7-10 of the Remarks regarding the rejection of the claims over Verdegan in view of Dema have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 10, 13-15, 19, 21, 22, 26, 28, 31, 33, 34, 37, 38, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (U.S. Patent Publication # 2014/0331626).
With respect to claims 1, 7, 14, 15, and 44, Nagy teaches a multi-layered filter media including a first layer 15 with dust holding capacity (“particulate filtration layer configured to filter out particulates”), a second layer 20 for improving efficiency, and a third layer 25 for providing support and strength to the media (Abstract; Fig. 1; Paragraph [0021]).  Nagy discloses that the second layer can have a surface modification that allows at least one surface of the second layer to favorably interact with one or more components including a dispersed phase in the filtration fluid, wherein choice of surface modification, fiber diameter, mean flow pore size, and/or permeability of the second layer and may cause a fluid (water) to be separated, to coalesce into droplets that may be easily separated from the filtration fluid including fuel (Paragraphs [0022, 0025, 0102]; “filter media for use in fuel-water separation”; “wherein the filter media is configured to coalesce free water in a fuel stream”). 
	Nagy discloses that the first layer (particle filtration layer) comprises a first plurality of synthetic fibers and that the second layer comprises a second plurality of fibers, and that the second layer is positioned between the first and third layers (Paragraphs [0006, 0011]; “a support layer downstream of the coalescing layer”).  Nagy teaches that the second (coalescing) layer may have two sub-layers (“at least two layers”) (Paragraph [0110]). 
Nagy teaches that the first layer comprises one or more fibers selected from synthetic fibers which may or may not be continuous (continuous or staple fibers), bi-component fibers, 
	Nagy teaches that one or more layers in the filter media, including the second layer, may include glass microfibers equal to or greater than 75% and even up to 100% (“at least 70%”, “at least 85%”) having a diameter equal to or less than 9, 7, or 5 microns (Paragraphs [0054, 0055, 0092]). 
	Nagy teaches that a layer may be impregnated with a resin to provide strength (Paragraph [0113]), and that the binder resin may be embodied as an acrylic resin in any one of the layers including the second (coalescing) layer (Paragraph [0185-0189]). 
Nagy teaches that a surface of a relatively hydrophilic second layer may be modified with a hydrophobic material, such that the modified surface is hydrophobic (Paragraphs [0027, 0061, 0084]), wherein the material used to modify the surface(s) of the second layer may be a coating of hydrophobic material (Paragraph [0064]), including fluorine-containing molecules (Paragraph [0079] “surface treatment comprising fluorine”).  It is submitted that the selected embodiment of Nagy lacks bi-component fibers. 
The Examiner acknowledges that to arrive at the above embodiment, some selection of components is required (i.e., choosing glass fibers for the second layer, acrylic resin for the binder resin, hydrophobic coating with fluorine on the second layer); however, it is submitted that one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” glass fibers for the second layer, acrylic resin for the binder resin, hydrophobic coating with fluorine on the second layer as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
With respect to claim 8, Nagy discloses several possible embodiments for the one or more filtration layers which can include fibers from hydrophilic polymers (Paragraph [0039]). 

2sec at highest and about 65 L/m2sec at lowest (Paragraph [0107]), equivalent to a range of about 12.8 cfm to 98.1 cfm, overlapping the recited range “about 10 cfm to about 40 cfm”.  (Briefly, the conversion calculation for 500 L/m2min to cfm: 500 L/m2sec * 60sec/min = 30,000 L/m2min *0.0353 ft3/1L * 1m2/10.8 ft2 = 98.1 ft3/min/ft2 or 98.1 cfm.) Nagy also teaches that the first layer has an air permeability of at highest 2000 L/m2sec and at lowest less than or equal than 200 L/m2sec (Paragraph [0159]), equivalent to a range of to 39.3 cfm to 392 cfm, overlapping the recited range “about 45 cfm to about 200 cfm”. 
Nagy and the claims differ in that Nagy does not teach the exact same proportions for the air permeabilities of the first (particle filtration) layer and second (coalescing) layer as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in air permeabilities for the first and second layer of Nagy overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Nagy, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

With respect to claim 13, Nagy teaches that the glass microfibers have a diameter equal to or less than 9 microns (Paragraphs [0054, 0055, 0092]), overlapping “0.69 µm to 7.5 µm”. 
prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Nagy, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

With respect to claim 19, Nagy teaches that a non-fibrous support layer such as a layer formed of a wire or mesh is included to provide additional support for the filter media (Paragraph [0033]). 
With particular reference to claims 21, 31, 37, and 38, in addition to what is written above for claim 1, 14, and 15, Nagy teaches an air permeability range for the first layer ranging from 39.2 cfm to 392.2 cfm and an air permeability range for the second layer ranging from 12.8 cfm to 98.1 cfm, which overlap the ranges recited in claim 31, rendering both specific ranges obvious as discussed similarly for claim 10.  Additionally, it is noted that the air permeability ratio range for the particle filtration layer to coalescing layer (first to second layer of Nagy) ranges from 39.2/12.8 or 3:1 to 30:1, overlapping the claimed range “about 3:1 to about 15:1”. 
Nagy and the claims differ in that Nagy does not teach the exact same proportions for the air permeability ratio of the first (particle filtration) layer to second (coalescing) layer as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in air prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Nagy, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
With respect to the limitations “wherein the coalescing layer lacks bi-component fibers” of claim 21 and claims 26, 28, 33, and 45, it is submitted that these limitations are met as discussed above in the rejection of claim 1, wherein the embodiment selected substantially comprises glass fibers (equal to or greater than 75% or even up to 100%) and a binder, along with the surface fluorine treatment, and lacks both bi-component fibers and melt-blown material. 
With respect to claim 22, Nagy discloses several possible embodiments for the one or more filtration layers which can include fibers from hydrophilic polymers (Paragraph [0039]). 
With respect to claim 34, Nagy teaches that the glass microfibers have a diameter equal to or less than 9 microns (Paragraphs [0054, 0055, 0092]), overlapping “0.3 µm to 10 µm”. 
Nagy and the claims differ in that Nagy does not teach the exact same proportions for the fiber diameter of the glass fibers in the second (coalescing) layer as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range glass fiber diameter of the second layer of Nagy overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Nagy, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	10 March 2021